                 Case 2:20-cv-00658-RAJ Document 50 Filed 08/10/20 Page 1 of 8




 1                                                                               Hon. Richard A. Jones

 2

 3

 4

 5
                             IN THE UNITED STATES DISTRICT COURT
 6                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     TONY ROQUE,
 8                                                          NO. 2:20-cv-00658-RAJ
                         Plaintiff,
 9                                                          JOINT STATUS REPORT AND
           v.                                               DISCOVERY PLAN
10
     SEATTLE HOUSING AUTHORITY,
11
                        Defendant.
12

13
            The parties, by and through their respective counsel of record who met by telephonic
14
     conference on July 21, 2020, submit this Joint Status Report pursuant to the Court’s Order
15
     Regarding FRCP 26(f) Conference, Initial Disclosures and Joint Status Report (Dkt # 41).
16
            1.       Statement of the Nature and Complexity of the Case
17
            Mr. Roque brings this action seeking declaratory, injunctive, and equitable relief;
18
     compensatory damages; general damages; and attorneys’ fees and costs to redress Defendant’s
19
     unlawful discrimination on the basis of disability in violation of Title II of the Americans with
20
     Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq.; The Fair Housing Amendments Act
21
     (“FHAA”), 42 U.S.C. § 3604 et seq.; the Washington Law Against Discrimination (“WLAD”),
22
     RCW § 49.60.010 et seq; Section 504 of The Rehabilitation Act U.S.C. § 794 et seq. (“Section
23
     504”); and Title IV of the ADA, 42 U.S.C.A. § 12201 et seq.

      JOINT STATUS REPORT                          WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                         4115 Roosevelt Way NE, Suite B
                                                               Seattle, WA 98105
      Page 1 of 8                                               (206) 428-3558
                 Case 2:20-cv-00658-RAJ Document 50 Filed 08/10/20 Page 2 of 8




 1          Mr. Roque also brings this action seeking compensatory and general damages for

 2   negligent infliction of emotional distress due to the actions of the Defendant.

 3          Defendant denies liability for any claims or causes of action, and affirmatively asserts it

 4   has offered a reasonable accommodation to Plaintiff.

 5          2.       Proposed Deadline for Joining Additional Parties

 6          January 10, 2021 (120 days prior to close of discovery).

 7          3.       Consent to Assignment to Magistrate Judge

 8          No.

 9          4.       Proposed Discovery Plan Under FRCP 26(f)(3)

10                      a. Initial Disclosures

11          Defendant made its initial disclosure on July 30, 2020. Plaintiff made his initial

12   disclosure on July 31, 2020.

13                      b. Subjects, Timing, and Potential Phasing of Discovery

14          The parties propose that discovery should be set consistent with this Court’s customary

15   and standard practice. No phasing of discovery is necessary.

16                      c. Electronically Stored Information

17          It is not expected that this case will involve extensive use of electronically stored

18   information (“ESI”). The Parties agree that ESI will be produced to the requesting party with

19   searchable text, in a format to be decided between the parties. Unless otherwise agreed to by the

20   Parties, files that are not easily converted to image or .pdf format, such as spreadsheet, database,

21   and drawing files, will be produced in native format.

22                      d. Privilege Issues

23          A producing party shall create a privilege log of all documents fully withheld from


      JOINT STATUS REPORT                           WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                          4115 Roosevelt Way NE, Suite B
                                                                Seattle, WA 98105
      Page 2 of 8                                                (206) 428-3558
                 Case 2:20-cv-00658-RAJ Document 50 Filed 08/10/20 Page 3 of 8




 1   production on the basis of a privilege or protection, unless otherwise agreed or excepted by this

 2   Agreement and Order. Privilege logs shall include a unique identification number for each

 3   document and the basis for the claim (attorney-client privileged or work-product protection). For

 4   ESI, the privilege log may be generated using available metadata, including author/recipient or

 5   to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata

 6   provide insufficient information for the purpose of evaluating the privilege claim asserted, the

 7   producing party shall include such additional information as required by the Federal Rules of

 8   Civil Procedure. Privilege logs will be produced to all other parties no later than 30 days after

 9   delivering a production. With respect to attorney-client or work-product information generated

10   after the filing of the complaint, parties are not required to include any such information in

11   privilege logs.

12          If after meeting and conferring there remains a dispute as to the assertion of any

13   privilege, the parties may raise those issues through the expedited dispute resolution procedures

14   outlined below.

15          In addition, the Parties have discussed concerns regarding disclosure of confidential or

16   other protected information, and are in the process of developing a stipulated motion for a

17   protective order, which they will submit to this Court.

18                        e. Proposed Limitations on Discovery

19          None.

20                        f. Need for Discovery Related Orders

21          None at this time.

22          5.         LCR 26(f)(1) Items

23                        a. Possibilities for Promptly Settling Or Otherwise Resolving This Case


      JOINT STATUS REPORT                           WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                          4115 Roosevelt Way NE, Suite B
                                                                Seattle, WA 98105
      Page 3 of 8                                                (206) 428-3558
               Case 2:20-cv-00658-RAJ Document 50 Filed 08/10/20 Page 4 of 8




 1          Plaintiff believes this is a case that can and should settle, and is willing to engage in

 2   settlement discussions with Defendant at any time. Defendant Seattle Housing Authority (SHA)

 3   believes that it must engage in limited discovery (including a deposition of Plaintiff Tony Roque

 4   and a deposition of his caregiver Ms. Mohamud) before settlement discussions. The Court has set

 5   a deadline of August 20, 2020 for this limited discovery before the hearing on Plaintiff’s Motion

 6   for Preliminary Injunction.

 7          Plaintiff proposes that, per the Court’s suggestion, that this Court schedule a settlement

 8   meeting with a Magistrate Judge at some point after August 20, 2020 and before the hearing on

 9   Plaintiffs’ motion for a preliminary injunction (date not yet set), in the hope that this matter can

10   be resolved.

11                      b. Alternative Dispute Resolution

12          Plaintiff asks that the Parties plan to engage in settlement discussions with a magistrate

13   judge, as set out in § 5(a), above. Defendant will accept the Court’s direction on the timing of

14   settlement discussions.

15                      c. Related Cases

16          None.

17                      d. Discovery Management

18          The Parties will endeavor to tailor their discovery requests and depositions, and to seek

19   only so much information as is necessary to promptly and inexpensively resolve this case. In the

20   event of a discovery dispute, the Parties have agreed to employ the expedited discovery dispute

21   procedures in Local Civil Rule 37(a)(1)(B), as encouraged by this Court.

22                      e. Anticipated Discovery Sought

23          Plaintiff has already sent targeted requests for production and interrogatories to


      JOINT STATUS REPORT                           WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                          4115 Roosevelt Way NE, Suite B
                                                                Seattle, WA 98105
      Page 4 of 8                                                (206) 428-3558
               Case 2:20-cv-00658-RAJ Document 50 Filed 08/10/20 Page 5 of 8




 1   Defendant SHA, and anticipates seeking discovery regarding his request for reasonable

 2   modification of Defendant SHA’s standard parking policies, as well as Defendant’s standard

 3   policies and practices regarding responding to such requests, and responses to similar requests

 4   that have been issued in other instances, as well as other information related to Plaintiff’s claims

 5   and SHA’s defenses. Plaintiff plans to notice a 30(b)(6) deposition of Defendant’s corporate

 6   designees, as well as to depose key SHA officials with knowledge of the entity’s policies and

 7   practices and involvement in SHA’s decision regarding Mr. Roque’s request; and/or other SHA

 8   employees having involvement in implementation of this Court’s temporary restraining order.

 9   Plaintiff may depose other witnesses identified by the Defendant as having discoverable

10   information.

11           Defendant anticipates deposing Plaintiff, his caregivers, his case manager, and medical

12   provider. Defendant will also propound written discovery requests to Plaintiff.

13                      f. Phasing of Motions

14           Parties will file motions on potentially dispositive issues within 90 days of the trial date.

15   Both Parties expect to file motions for summary judgment, in whole or part, before trial.

16                      g. Preservation of Discoverable Information

17           The parties agree to preserve discoverable information and do not anticipate issues

18   related thereto.

19                      h. Inadvertent Production

20           Pursuant to Fed. R. Evid. 502(d), the production of any documents in this proceeding

21   shall not, for the purposes of this proceeding or any other federal or state proceeding, constitute a

22   waiver by the producing party of any privilege applicable to those documents, including the

23   attorney-client privilege, attorney work-product protection, or any other privilege or protection


      JOINT STATUS REPORT                            WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                           4115 Roosevelt Way NE, Suite B
                                                                 Seattle, WA 98105
      Page 5 of 8                                                 (206) 428-3558
                 Case 2:20-cv-00658-RAJ Document 50 Filed 08/10/20 Page 6 of 8




 1   recognized by law. Information produced in discovery that is protected as privileged or work

 2   product shall be immediately returned to the producing party, and its production shall not

 3   constitute a waiver of such protection.

 4                        i. Model Protocol for Discovery of ESI

 5          As set forth above in Section 4(c), this case should not involve a significant volume of

 6   ESI. As such, the parties do not anticipate the need for the Model Protocol at this time.

 7                        j. Alternatives to Model Protocol

 8          Key provisions of the model protocol (such as those regarding searchable text, privilege,

 9   and inadvertent production) have been integrated in to this joint statement.

10          6.       Date for Completion of Discovery

11          May 10, 2021 (120 days before trial).

12          7.       Bifurcation

13          Not applicable.

14          8.       Trial Date

15          Given the current COVID-19 pandemic, Plaintiff proposes a trial date of September 7,

16   2021. Dates for discovery and dispositive motions have been set back from this proposed date.

17          Defendant maintains that this schedule is too attenuated and asks that the Court schedule

18   the trial in accord with current practice.

19          9.       Trial Type

20          Jury Trial.

21          10.      Trial Length

22          The parties estimate that trial will take 5 days.

23          11.      Trial Counsel


      JOINT STATUS REPORT                           WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                          4115 Roosevelt Way NE, Suite B
                                                                Seattle, WA 98105
      Page 6 of 8                                                (206) 428-3558
                Case 2:20-cv-00658-RAJ Document 50 Filed 08/10/20 Page 7 of 8




 1            Trial counsel will be the signatories to this Joint Status Report.

 2            12.    Trial Date Complications

 3            None at this time.

 4

 5

 6   DATED THIS 10th day of August, 2020.

 7   By:
           s/ Conrad Reynoldson                      s/ Jill Sulzberg
 8         Conrad Reynoldson                         Jill Sulzberg
           WSBA# 48187                               WSBA# 55946
 9         conrad@wacda.com                          jill@wacda.com
           (206) 876-8515                            206-971-1124
10
           WASHINGTON CIVIL & DISABILITY ADVOCATE
11         4115 ROOSEVELT WAY NE, SUITE B, SEATTLE, WA 98105
           Attorneys for Plaintiff Tony Roque
12
           s/Thomas Zito                             s/ Sean Betouliere
13         Thomas Zito                               Sean Betouliere
           PRO HAC VICE                              PRO HAC VICE
14         tzito@dralegal.org                        sbetouliere@dralegal.org
           (510) 480-0636                            (510) 529-3428
15
           DISABILITY RIGHTS ADVOCATES
16         2001 CENTER STREET, 4TH FLOOR, BERKELEY, CA 94704
           Attorney for Plaintiff Tony Roque
17

18         s/Leigh Ann Collings Tift
           Leigh Ann Collings Tift
19         Seattle Housing Authority
           190 Queen Anne Ave., N
20         Seattle, WA 98109
           Leighann.tift@seattlehousing.org
21         206-615-3572
           Attorney for Defendant Seattle Housing Authority
22

23


     JOINT STATUS REPORT                              WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                            4115 Roosevelt Way NE, Suite B
                                                                  Seattle, WA 98105
     Page 7 of 8                                                   (206) 428-3558
               Case 2:20-cv-00658-RAJ Document 50 Filed 08/10/20 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on August 10, 2020, I electronically filed a true and accurate copy of

 3   the foregoing JOINT STATUS REPORT AND DISCOVERY PLAN and this CERTIFICATE

 4   OF SERVICE with the Clerk of the Court using the CM/ECF System, which will send

 5   notification of such filing to the following:

 6
                    Leigh Ann Collings Tift
 7                  leighann.tift@seattlehousing.org
                    (206) 615-3572
 8                  Seattle Housing Authority
                    190 Queen Anne Ave. N
 9                  Seattle, WA 98109

10

11   DATED ON THIS 10th day of August, 2020

12

13

14                                                   Rachel Pollard, Legal Assistant

15

16

17

18

19

20

21

22

23


      JOINT STATUS REPORT                             WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                            4115 Roosevelt Way NE, Suite B
                                                                  Seattle, WA 98105
      Page 8 of 8                                                  (206) 428-3558
